Citation Nr: 1704444	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from August 11, 1995 to September 22, 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Board remanded this case for further development.

The Board notes that historically, the Veteran initially filed a claim of entitlement to service connection for a low back disorder in April 1996.  The RO denied that claim in September 1996.  The Veteran did not appeal that decision within a year, and it became final.  Therefore, the Veteran would typically be required to submit new and material evidence to reopen the claim for service connection for a low back disorder.  See 38 C.F.R. § 3.156(a) (2016).  However, pursuant to the Board's April 2015 remand instructions, additional, pertinent service treatment records were obtained and associated with the claims file in May 2015 that had not been previously of record.  Specifically, those records included a medical evaluation board proceeding report and additional clinical records identifying that the Veteran had chronic low back pain that existed prior to service.  Where VA receives relevant official service department records that existed and were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2016).  The Board will therefore proceed with the service connection claim for a low back disorder on a merits consideration, as opposed to a petition to reopen the claim based on new and material evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her low back disorder that existed prior to service was aggravated while in service.  Service treatment records include an August 1994 self-report of medical history reflecting that the Veteran denied recurrent back pain.  An August 1995 clinical record shows the Veteran's reported a two year history of  chronic low back pain following a motor vehicle accident (MVA).  An August 1995 Medical Evaluation Board report reflects that the Veteran was diagnosed with chronic lower back pain that was found to have existed prior to service and was not permanently aggravated by service.  It was recommended that the appellant be separated from service for failure to meet medical procurement and medical retention standards.  In a September 1995 letter, the Veteran again stated that she was in a MVA approximately two years ago that hurt her back.  She stated that she told her recruiter and brought all the hospital records at that time concerning that accident.  

In an April 2016 VA examination, the Veteran was diagnosed with lumbosacral strain (date of diagnosis was two to three years prior to service) and degenerative disc disease of the thoracolumbar spine (date of diagnosis was April 2016).  The VA examiner noted that the Veteran had symptoms of radiculopathy and had intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The VA examiner opined that it was less likely than not that the Veteran's low back condition was caused by or incurred in active service.  The VA examiner noted that the Veteran had a pre-existing back condition due to an MVA two to three years prior to entering service.  She furthered that per the literature, chronic low back pain was defined as pain that lasts longer than 3 months and that the Veteran's total service time was 5 weeks.

Initially, the Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304 (b)(1) (2016). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254   (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

In light of the above, the Board finds that the April 2016 medical opinion is not dispositive of the issue because the examiner has not yet addressed the standard incorporated in the law as to a pre-existing condition.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service. VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178  (2004).
VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be provided a VA examination and opinion, that includes consideration of whether there is clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination, by a medical doctor, to determine the etiology of any diagnosed low back disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided and the examiner should reconcile his or her findings with those of the April 2016 VA examiner's opinion.  The examiner should provide the following:

(a)  The examiner should set forth all diagnosed low back disabilities, to include, but not limited to, lumbosacral strain, degenerative disc disease of the thoracolumbar spine, radiculopathy, and IVDS, if appropriate.

(b)  The examiner should opine whether each diagnosed low back disability clearly and unmistakably existed prior to the Veteran's entry into active service. 

(c)  If the examiner determines that any low back disability clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting low back disability did not increase in severity during service. 

(d)  If any preexisting low back disability underwent an increase in disability during service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the increase in disability was beyond the natural progress of the disease.  The examiner should consider the Veteran's reporting of the rigors of basic training (sit-ups, pushups, flutter kicks) aggravating her pre-existing low back condition. 

(e)  For each diagnosed low back disability that did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the low back disability had its onset during service, or is related to any event of service, to include the incident of back pain noted in the service treatment records. 

(f)  The examiner should then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's May 2009 back injury from her civilian employment was an intercurrent cause of her current low back disorders (lumbosacral strain, degenerative disc disease of the thoracolumbar spine, radiculopathy, and/or intervertebral disc syndrome (IVDS) of the thoracolumbar spine).

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2.	Ensure that the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

